Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/31/2022 has been entered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Claim Objections
Claim 11 is objected to because of the following informalities: Claim 11 recites “determined by using a FOAM REACTIVITY TEST, Formula X, and Formula and Y”. Removal of “and” prior to “Y” is suggested.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: The acronym “GT” should be defined within the claims when first used (e.g. “Gel Time (GT)”).  Appropriate correction is required.
Claim 11 is objected to because of the following informalities: Claim 11 refers to a “CT REACTIVITY SHIFT”, but then proceeds to define a “CT REACTIVE SHIFT”. Recitation of “CT REACTIVE SHIFT” in the former is suggested since this is the terminology used within the specification. Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 11 refers to TFT and CT reactivity shifts of a polyurethane foam product. Written support is only found for a polyurethane foam composition exhibiting TFT/CT reactivity shifts, the polyurethane foam composition being used to make the foam product. Therefore, claim 11 fails to comply with the written description requirement. 
Claim 11 has been amended to require a TFT reactivity shift of less than or equal to 40. Written support for the limitation is not found within the specification as originally filed. Rather, it appears the specification only describes a gel time (GT) reactivity shift of less than or equal to 40. Therefore, claim 11 fails to comply with the written description requirement. 
As claims 12-20 depend from claim 11, they are rejected for the same issues discussed above. 
Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The scope of claim 11 is generally indefinite. Claim 11 first requires a polyurethane foam product formed from a polyurethane foam composition to exhibit a CT reactivity shift less than or equal to 30 and a TFT reactivity shift less than or equal to 40. The claim later describes the CT reactivity shift and TFT reactivity shift being determined for the polyurethane foam composition. It is unclear what composition the CT/TFT properties pertain to (foam product or foam composition used to make foam product). In the interest of compact prosecution, the polyurethane foam composition is presumed for the purpose of applying prior art. 
Within the foam reactivity test, an A-side “comprising” component (i) and a B-side “comprising components (ii) and (iii)” is alluded to. The scope of the claim is indefinite as the observed CT and TFT properties vary considerably in the presence of materials other than (i), (ii), and (iii). See for instance Table 1 of the present application where the further inclusion of glutaric acid procures substantial variation in CF/TFT characteristics. The claims fail to adequately define what component(s) of the foam formulation are within the hypothetical A- and B-sides. For instance, in the case of foam formulation C of Table 1 within the specification, a hypothetical B-side with (ii), (iii), (iv), (v), (vi), and (vii) would exhibit CT/TFT properties within the scope of the claims, but apparently would not if the hypothetical B-side did not contain (v). Both of these B-sides “comprise components (ii) and (iii)”.
The foam reactivity test refers to “during Step 3”, but step 3 is not listed. The reference to step 3 lacks antecedent basis. 
The definitions of CT35, CT0, GT35, and GT0 refer to “the polyurethane composition’s CT” or “the polyurethane composition’s TFT”. It is unclear whether “the polyurethane composition” is meant to refer to “the polyurethane foam composition” or “the polyurethane foam product”.
The terminology “the polyurethane composition’s B-side” lacks antecedent basis within the CT35, CT0, GT35, and GT0 properties. It is unclear whether “the polyurethane composition” is meant to refer to “the polyurethane foam composition” or “the polyurethane foam product”. Moreover, assuming the former, there is no prior mention of a B-side pertaining to the polyurethane foam composition. There is no perceivable connection between the “B-side” discussed within the foam reactivity test and how it relates to the “B-side” used within polyurethane foam composition that is used to create foam product within the claims. 
Further, claim 11 indicates the “TFT REACTIVITY SHIFT” is determined using FOAM REACTIVITY TEST, Formula X, and Formula Y, but neither the FOAM REACTIVITY TEST, Formula X, nor Formula Y describe or define the “TFT REACTIVTY SHIFT”. Rather, Formula Y describes a “GT REACTIVE SHIFT”. To add to the confusion, the claim indicates the “GT REACTIVE SHIFT” (“GT” = gel time) is determined by measuring various TFTs (“TFT” = tack free time”). However, gel time and tack free time is not the same thing, as made clear within ¶ 92-93 and Table 1 of the specification. The general interchanging between the TFT and GT terminology within the claim renders the scope of the claim unclear as to what exact property or feature is being required. 
As claims 12-20 depend from claim 11, they are rejected for the same issues discussed above. 
Claim Rejections - 35 USC § 103
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forkner (WO 2015/200408 A1) in view of Williams (US 2009/0099272 A1).
Regarding Claims 11, 12, 15, 17, and 18, Forkner teaches methods of making pour-in-place polyurethane foam product at Table 4B comprising reacting polymeric MDI (aromatic isocyanate compound), polyols (isocyanate-reactive compounds), water, 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane, 1,1,1-trifluoro-3-chloro-2-propene (halogenated olefin blowing agent), and other additives via combining polyol and polyisocyanate components (¶ 82-83). The pyrrolidine catalyst is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, and z = 1 and is the first compound listed within claim 15. Although a hydrophilic carboxylic acid consistent with (v) is not described, Forkner teaches acid blocked catalysts are generally known to provide better stability than most tertiary amine catalysts when combined with the olefin blowing agent (¶ 84). In this regard, Williams teaches the reaction of amine catalysts with hydrohaloolefins is a known problem that whereby aged premixes give deteriorated foaming characteristics (¶ 7-8). Williams teaches a known solution to this problem is to use an adduct of the amine catalyst and organic acid (¶ 10) and indicates several diacids, such as malonic acid is suitable (¶ 39). Williams teaches amine catalyst and organic acid can be added to the polyol mixture separately, thus forming the adduct in-situ (¶ 39). It would have been obvious to one of ordinary skill in the art to further incorporate organic acids such as malonic acid into the foaming compositions of Forkner, because doing so would create amine-acid adducts that provide enhanced stability and more uniform foaming characteristics within aged premixes with respect to non-acid containing mixtures as taught by Williams. 
With respect to the cream time/tack free time, the claimed characteristics pertain to CT/TFTs of aged premixes (35 days) compared to un-aged premixes (0 days). Williams clearly teaches the use of amine/acid adducts is expected to prevent the decomposition of hydroolefin blowing agents produces good quality foams, even if the polyol blend has been aged. In comparison, the instant specification appears to indicate the CT/TFT shifts at issue occur when one uses an amine/acid adduct. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix should amine/acid adduct be used, there would be an expectation that the CT/TFT shifts of the claims as measured by the “foam reactivity test” conditions of the claims would naturally arise from the combination of references in the absence of evidence to the contrary. 
Regarding Claim 13, Forkner teaches several isocyanates consistent with the claim, such as diphenylmethane diisocyanate (¶ 45).
Regarding Claim 14, Forkner teaches various polyols such as polyether polyols (¶ 47-50). 
Regarding Claim 16, Forkner teaches the pyrrolidine catalysts can be used in combination with other amine catalysts, such as N,N-dimethylcyclohexylamine or N-methylmorpholine (¶ 39).
Regarding Claim 19, Forkner teaches the inclusion of blowing agents (¶ 71), which can comprise various compounds such as nitrogen or carbon dioxide (¶ 60-61). 
Regarding Claim 20, the foam formulation of Forkner does not comprise guanidine compound. 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 2016/0145374 A1) in view of Forkner (WO 2015/200408 A1).
Regarding Claims 11, 14, 15, 17, and 18, Ishikawa teaches methods for producing insulating polyurethane foams (Abstract) comprising reacting polyol component and polyisocyanate component (¶ 116-117, 147; Table 1). Ishikawa teaches pour-in-place foaming (see for instance injecting foaming mixture into mold at ¶ 79).  Ishikawa teaches an embodiment in Example 7 wherein the polyol composition comprises polyether and polyester polyols, water, amine catalyst, glutaric acid, trans-1-chloro-3,3,3-trifluoro-1-propene blowing agent (halogenated olefin), and other additives (¶ 119-140; Table 1). Ishikawa differs from the subject matter claimed in that catalysts consistent with (iv) of claim 11 is not described. 
Forkner teaches pyrrolidine-based catalysts for the creation of polyurethane foams (Abstract) and notes such catalysts produce high quality foams while reducing environmental concerns can may arise during foam production (Abstract; ¶ 34). It would have been obvious to one of ordinary skill in the art to utilize the catalysts of Forkner within the foam formulations of Ishikawa because doing so would produce high quality foams while reducing environmental concerns as taught by Forkner. Forkner teaches several catalysts consistent with what is claimed, such as 2-pyrrolidinyl-1-(2-pyrrolidinylethoxy)ethane (¶ 36), which is consistent with Formula (a) of claim 1 whereby R1=R2=pyrrolidine, X = O, and z = 1 and is the first compound listed within claim 15. 
With respect to the claimed CT/TFT characteristics, Ishikawa teaches it was well known in the art that amine catalysts cause partial degradation of hydrohaloolefin blowing agents, which create long-term storage issue with respect to polyol premixes (¶ 15-17). Ishikawa teaches the polyol premixes exhibit hardly any degradation for reactivity when days are passed (¶ 20, 22). Ishikawa teaches the foam formulations exhibit substantially the same cream times and gel times after 3 weeks (c.a. 21 days) of storage (Table 1). While Ishikawa does not probe CT/TFT characteristics after 35 days, it is noted nevertheless that one of ordinary skill would expect substantially the same foaming characteristics to be maintained over long timeframes in view of the express teachings regarding storage stability from Ishikawa. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix for weeks, there would be an expectation that the CT/TFT shifts of the claims as measured by the “foam reactivity test” conditions of the claims would naturally arise from the combination of references in the absence of evidence to the contrary.
Regarding Claims 12 and 13, Ishikawa teaches aromatic polyisocyanates such as diphenylmethane diisocyanate (¶ 77). 
Regarding Claim 16, Ishikawa teaches the further inclusion of imidazole catalysts such as 1-isobutyl-2-methylimidazole (¶ 82-83, 127). 
Regarding Claim 19, Ishikawa teaches other blowing agents can be included such as nitrogen or air (¶ 44).
Regarding Claim 20, the compositions of Ishikawa do not comprise guanidine compound. 
Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riccio (WO 2015/143260 A1) in view of Gunther (WO 2016/020138 A1). As the cited WO ‘138 document is in a non-English language, the English equivalent, US 2017/0174817 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 11, 14, 15, 17, and 18, Riccio describes methods of producing insulating polyurethane foams (¶ 1-2) comprising reacting polyol and polyisocyanate components (¶ 38-43). Riccio teaches pour-in-place foaming (¶ 52, 34). Riccio teaches an embodiment in Example 2 where the polyol premix comprises polyether polyol, water, amine catalyst, HCFO-1233zd blowing agent, and other additives (¶ 36, Table 1). HCFO-1233zd is 1-chloro-3,3,3-trifluoropropene (halogenated olefin blowing agent) (¶ 25). Riccio differs from the subject matter claimed in that the acid/amine combination of claim 11 is not described. 
Gunther teaches the creation of polyurethane foams (Abstract) and notes protonated forms of particular pyrrolidine cataylsts procure low-odor and age-resistant polyurethane foams (¶ 9-11). It would have been obvious to one of ordinary skill in the art to utilize the pyrrolidine catalysts of Gunther within the foaming compositions of Riccio because doing so would give low-odor and age-resistant characteristics as taught by Gunther. Gunther teaches several compounds consistent with Formula (a) of claim 11 such as compound (VI) (¶ 205), which is equivalent to the second compound of claim 15. Gunther teaches the amine compounds can be protonated with organic acids such as lactic acid (¶ 28, 29). Moreover, Gunther teaches the further incorporation of acids to block amine catalysts at ¶ 86, of which ¶ 102 lists several known hydrophilic carboxylic acid compounds consistent with claim 11, such as malonic acid. Accordingly, the combination of references is seen to obviate the creation of polyol premixes that comprise mixtures of pyrrolidine amine catalyst and acid. 
With respect to the claimed CT/TFT characteristics, Riccio teaches the isocyanate-reactive premixes are storage stable at timeframes such as 1-100 days with respect to the polyol premixes gel time being substantially the same (¶ 8-9). See for instance Table 2 where foam compositions possess substantially the same gel times after 49 days of aging. While it is acknowledged Riccio does not describe CT/TFT characteristics, it is nonetheless apparent that Riccio conveys an expectation that the polyol premixes would exhibit substantially the same foaming characteristics over long time periods (e.g. 1 to 100 days). Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix, there would be an expectation that the CT/TFT shifts of the claims as measured by the “foam reactivity test” conditions of the claims would naturally arise from the combination of references in the absence of evidence to the contrary.
Regarding Claims 12 and 13, Riccio teaches aromatic polyisocyanates such as toluenediisocyanate (¶ 30).
Regarding Claim 16, Riccio teaches at least one amine catalyst can be used that comprises compounds such as dimethylcyclohexylamine (¶ 21-22).
Regarding Claim 19, Riccio teaches other blowing agents such as ethers or ketones can be included (¶ 26).
Regarding Claim 20, the compositions of Riccio do not comprise guanidine compound.
Response to Arguments
Applicant's arguments filed 5/31/2022 have been fully considered but they are not persuasive. 
Applicant generally argues the prior art fails to describe the CT/TFT values of claim 11 and fails to describe specific steps associated with the “foam reactivity test”. 
In response, the claim is generally considered indefinite for reasons for set forth above, but is presently construed as merely requiring the step of reacting components of the polyurethane foam composition to form polyurethane foam product, whereby the polyurethane foam composition intermediate exhibits certain CT/TFT characteristics that are measured according to a defined “foam reactivity test” protocol. Stated otherwise, the CT/TFT characteristics measured by the “foam reactivity test” is seen to merely be a property/characteristic exhibited by the polyurethane foam composition intermediate as opposed to required process steps that must occur over the course of creating polyurethane foam. 
As discussed within the Forkner and Ishikawa rejections, it was already well known acid blocked catalysts are generally known to provide better stability than most tertiary amine catalysts when combined with the olefin blowing agent. Since the combination of references suggests the same amine/acid adducts as is presently claimed and described within the specification and the prior art clearly indicates an expectation that substantially similar foaming characteristics would be obtained despite aging the polyol premix should amine/acid adduct be used, there would be an expectation that the CT/TFT shifts of the claims would naturally arise from the combination of references in the absence of evidence to the contrary. In the case of Riccio, Riccio plainly teaches the foaming compositions are storage stable at timeframes such as 1-100 days with respect to the polyol premixes gel time being substantially the same. Therefore, Riccio conveys an expectation that the polyol premixes would exhibit substantially the same foaming characteristics over long time periods (e.g. 1 to 100 days). 
Applicant has failed to explain why the TFT/CT characteristics claimed would not occur despite the same catalysts being used wherein said catalysts are already recognized as procuring enhanced foaming composition stability. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274. The examiner can normally be reached Monday - Friday, 8AM-4PM Mountain Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN E RIETH/Primary Examiner, Art Unit 1764